DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 14 is objected to because it should read “wherein the drainage means 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the disclosure fails to describe an ice compartment (claim 13) in addition to an ice chest (claim 6).  The disclosure only describes one ice pocket in the bag.
Claims 14-18 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-14 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the third handle" before introducing a third handle.  The claim should introduce the handle before referring to it as “the third handle”.
Claim 8 recites the limitation "the first pair of handles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the top front pocket".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-14 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2017/0251781 to Wilson.
Regarding claim 1, Wilson discloses a backpack enabling a person to move a load from a first location to a second location in a plurality of different ways and carry a variety of different loads comprising: a. a bag for holding the load (see bag in Fig. 1); b. first means (shoulder straps 120) on the bag for releasably securing the bag to the shoulders and back of the person for movement by the person from said first location to said second location; c. second means (top handle in Figs. 1-2) on the bag to enable the person to easily hand carry the bag from said first location to said second location; and third means (wheels 145) on the bag to enable the person to wheel the bag from said first location to said second location.
Regarding claim 2, Wilson discloses wherein the first means comprises a pair of straps (shoulder straps 120) attached to the bag.
Regarding claim 3, Wilson discloses wherein the pair of straps is adjustable (see claims 10, 17).
Regarding claim 4, Wilson discloses wherein the second means comprises a first pair of spaced vertically handles attached to the bag for hand carrying the bag (see handle on top of bag in Fig. 1, and one of straps holding helmet in Fig. 1 (which is capable of serving as a handle)).
Regarding claim 5, Wilson discloses wherein the third handle (for this claim the third handle is the top handle (Figs. 1-2) and one of the helmet securing straps is the second means (claim 1)) comprises a third handle on the bag for use in pushing and/or pulling the bag (the top handle is usable in this manner).
Regarding claim 6, Wilson discloses an ice chest (insulated compartment 132, which is capable of holding ice) on the bag.
Regarding claim 15, Wilson discloses wherein the third means comprises a pair of wheels assemblies (145).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of US Patent 6,336,577 to Harris.
Regarding claim 7, Wilson fails to disclose a drain.  However, Harris discloses a backpack cooler including drainage means in the bottom of the cooler (Col. 1, lines 46-49).  It would have been obvious to one of ordinary skill to have included a drain in the bottom of the bag in Wilson to drain any collected water, as taught by Harris (Col. 1, lines 46-49).
Regarding claim 8, Wilson discloses wherein the bag includes a shell (outer surface of the bag) and the first pair of handles which handles are fixedly attached to the shell of the backpack (the top handle (Figs. 1-2) and the helmet strap(s) are attached to the shell).  Wilson fails to disclose the claimed shape.  However, Harris discloses a backpack in the shape of a rectangular parallelepiped (Figs. 1-2).  It would have been obvious to one of ordinary skill to have formed Wilson’s bag as a rectangular parallelepiped because the modification only requires a simple substitution of one known, equivalent bag shape for another to obtain predictable results.  Further, it appears that the invention would perform equally well with any of a number of bag shapes, including rectangular parallelepiped.  
Regarding claim 9, the combination from claim 7 discloses wherein the shell has a front face, a rear face, a left side face, a right side face (see faces of outer bag shell in Wilson), an opening at the top of the shell (see main opening at top of shell in Wilson Fig. 3) and an opening at the bottom of the shell (the drain (Harris) is open at the bottom of the shell).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Harris, further in view of US Published Application 2016/0278507 to Ponx.
Regarding claim 10, the combination from claim 9 fails to disclose the claimed pad compartment.  However, Ponx discloses a backpack wherein the front face includes a pad compartment (600; see para. 0025 for padding) that may be used for storage of elongated items such as a hockey stick and baseball bats.  It would have been obvious to one of ordinary skill to have included a padded compartment in the combination because the modification only requires a simple substitution of one known, equivalent bat holding compartment (Ponx) for another (Wilson – 134) to obtain predictable results.  
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Harris and Ponx, further in view of US Patent 5,095,718 to Ormond.
Regarding claim 11, the combination from claim 10 fails to disclose the claimed side pockets.  However, Ormond discloses a backpack wherein the left side face and right side face each have a pair of vertically spaced pockets (7).  It would have been obvious to one of ordinary skill to have included two pockets on each side of the backpack to increase the carrying capacity of the backpack.
Regarding claim 12, the combination from claim 11 discloses wherein there are two pockets on the front face of the shell, which are an upper pocket (136 – Fig. 2, Wilson) and a lower pocket (130 – Fig. 2, Wilson).
Regarding claim 13, the combination from claim 11 fails to disclose the lower pocket being an ice compartment.  However, elsewhere Wilson and Harris disclose an ice compartment (Wilson – 132, Harris - 10).  It would have been obvious to one of ordinary skill to have made the lower pocket an ice compartment because doing so only involves a mere duplication of known elements (i.e. duplicating the ice compartment (Wilson – 132)) having only predictable results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Further, including a second ice compartment would allow for keeping more items cool.  It is noted that it would have been obvious to have moved the cleat pocket to make room for the ice compartment because the modification only requires a mere rearrangement of known parts (i.e. relocating the cleat pocket) having predictable results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  To the extent the combination fails to disclose a liner and a drain, Harris discloses having a plastic film waterproof lining (54) in said pocket and a drainage means (Col. 1, lines 46-49).  It would have been obvious to one of ordinary skill to have (a) included a liner in the combination to prevent moisture from soaking the backpack, and (b) included a drain in the bottom of the bag in Wilson to drain collected water, as taught by Harris (Col. 1, lines 46-49).
Regarding claim 14, the combination from claim 13 discloses wherein the drainage means ice chest comprises an openable drainage plug (Harris Col. 1, lines 46-49).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of US Published Application 2018/0090951 to Watson.
Regarding claim 16, Wilson fails to disclose the claimed wheel details.  However, Watson discloses a wheeled bag wherein each wheel assembly includes a flat wheel having a flat road contacting surface mounted on an axle (Fig. 3).  It would have been obvious to one of ordinary skill to have used Watson’s wheel configuration in Wilson because doing so only involves a simple substitution of one known, equivalent bag wheeling element for another to obtain predictable results.
Regarding claim 17, Wilson discloses wherein the backpack further includes a holder (134) for holding large items such as umbrellas.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Watson, further in view of US Published Application 2005/0189188 to Barnes.
Regarding claim 18, the combination from claim 16 fails to disclose a bonnet.  However, Barnes discloses a backpack wherein the backpack further includes a bonnet (flap 32) for covering the tops of items, which bonnet is attached to the interior of rear top accessed compartment (Fig. 5).  It would have been obvious to one of ordinary skill to have included a pocket and flap in the combination because it would increase the carrying capacity of the backpack.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of US Published Application 2015/0122860 to Berei.
Regarding claim 19, Wilson fails to disclose the claimed transversely mounted means.  However, Berei discloses a backpack including shoulder straps wherein the shoulder straps include transversely mounted means (32) for connecting the shoulder straps together.  It would have been obvious to one of ordinary skill to have included a strap for connecting the shoulder straps together because it would secure and stabilize the shoulder straps on the user.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of US Published Application 2017/0215557 to Buck, US Patent 6,460,746 to Amram and Harris.
Regarding claim 20, Wilson discloses a dual wheeled (see wheels 145) backpack enabling a person to move a load which may include sporting goods, from a first location to a second location in a plurality of different ways and carry a variety of different loads comprising: a. a bag (see bag in Fig. 1) having a shell for holding the load having a top, a bottom, a front and rear and left and right side faces (see faces of outer bag shell in Wilson Figures); b. a spaced connectable pair of shoulder straps (120 – the straps are capable of being connected, with a chest strap for example) on the bag for releasably securing the bag to the shoulders and back of a person for movement by a person from said first location to said second location; c. a pair of vertically spaced handles (upper strap holding helmet in Fig. 1 and lower strap holding helmet in Fig. 1) on the bag for assisting the person to hand carry the bag from said first location to said second location (the handles are capable of this function); and d. a third handle (top grab handle in Figs. 1-2) mounted on the top rear of the bag for assisting the person to wheel the bag from said first location to said second location (the handle is capable of this function); e. and an ice compartment (insulated compartment 132) on the bag.  Wilson fails to disclose the bag being made of canvas.  However, Buck discloses a bag that is made of canvas (para. 0036).  It would have been obvious to one of ordinary skill to have made Wilson’s bag from canvas because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination fails to disclose releasably mounted shoulder straps.  However, Amram discloses a bag that includes releasably mounted shoulder straps (see Fig. 7A, for example).  It would have been obvious to one of ordinary skill to have used releasable clasps to mount the shoulder straps because doing so only involves a simple substitution of one known, equivalent strap securing element for another to obtain predictable results.  The combination fails to disclose the ice compartment having a liner and a drain.  However, Harris discloses having a plastic waterproof lining (54) and an openable and closeable drainage plug at one end for removing water from the ice compartment (Col. 1, lines 46-49).  It would have been obvious to one of ordinary skill to have (a) included a liner in the combination to prevent moisture from soaking the backpack, and (b) included a drain in the bottom of the bag in Wilson to drain any collected water, as taught by Harris (Col. 1, lines 46-49).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Buck, Amram and Harris, further in view of Ponx and Ormond.
Regarding claim 21, the combination from claim 20 discloses wherein the shell has a front face, a rear face, a left side face, a right side face (see faces of outer bag shell in Wilson figures), an opening at the top of the shell (see opening at top of shell in Wilson Fig. 3) and an opening at the bottom of the shell (the drain (Harris) is open at the bottom of the shell), wherein there are two pockets on the front face of the shell, which are an upper pocket (136 – Wilson Fig. 2) and a lower pocket (130 – Wilson Fig. 2).  The combination fails to disclose the claimed pad compartment.  However, Ponx discloses a backpack wherein the front face includes a pad compartment (600; see para. 0025 for padding) that may be used for storage of elongated items such as a hockey stick and baseball bats.  It would have been obvious to one of ordinary skill to have included a padded compartment in the combination because the modification only requires a simple substitution of one known, equivalent bat holding compartment (Ponx) for another (Wilson – 134) to obtain predictable results.  The combination fails to disclose the claimed side pockets.  However, Ormond discloses a backpack wherein the left side face and right side face each have a pair of vertically spaced pockets (7).  It would have been obvious to one of ordinary skill to have included two pockets on each side of the backpack to increase the carrying capacity of the backpack.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Buck, Amram and Harris, further in view of US Published Application 2005/0067246 to Teicher and US Published Application 2009/0266860 to Schneider.
Regarding claim 22, the combination from claim 20 fails to disclose an indicia patch.  However, Teicher discloses a backpack including various hook and loop attachable indicia patches (Fig. 7).  It would have been obvious to one of ordinary skill to have used hook and loop to allow the user to attach various indicia patches in the combination because it would allow the user to customize the backpack as desired.  The combination fails to disclose a windowed holder.  However, Schneider discloses a backpack including a windowed identification card holder (78) for a business card or other identification.  It would have been obvious to one of ordinary skill to have included an identification card holder in the combination to identify the owner in case the backpack is lost.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of US Published Application 2006/0006034 to Nordstrom, Amram, US Published Application 2016/0135574 to Killion, US Patent 6,736,302 to Brownlee and US Published Application 2010/0025446 to Eberle.
Regarding claim 23, Wilson discloses a backpack enabling a person to move a load which may include sporting goods, from a first location to a second location in a plurality of different ways and carry a variety of different loads comprising: a. a bag (see bag in Fig. 1) having a shell for holding the load having a top, a bottom, a front and rear and left and right side faces (see faces of outer bag shell in Wilson Figures); b. a spaced connectable pair of shoulder straps (120 – the straps are capable of being connected, with a chest strap for example) on the bag for releasably securing the bag to the shoulders and back of a person for movement by a person from said first location to said second location; c. a pair of vertically spaced handles (upper strap holding helmet in Fig. 1 and lower strap holding helmet in Fig. 1)  on the bag for assisting the person to hand carry the bag from said first location to said second location (the handles are capable of this function); and d. a third handle (top grab handle in Figs. 1-2) mounted on the top rear of the bag for assisting the person to wheel the bag from said first location to said second location (the handle is capable of this function); e. wherein the backpack further includes at least one two element holder (122, 134) for holding an umbrella (the holder is capable of this function) g. two wheel assemblies (145) each having one wheel.  Wilson fails to disclose the bag being made of canvas.  However, Nordstrom discloses using canvas in a bag (para. 0019).  It would have been obvious to one of ordinary skill to have made Wilson’s bag from canvas because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination fails to disclose releasably mounted shoulder straps.  However, Amram discloses a bag that includes releasably mounted shoulder straps (see Fig. 7A, for example).  It would have been obvious to one of ordinary skill to have used releasable clasps to mount the shoulder straps because doing so only involves a simple substitution of one known, equivalent strap securing element for another to obtain predictable results.  The combination fails to disclose a pair of luggage bumpers.  However, Nordstrom discloses a rolling bag including at least one pair of spaced luggage bumpers (176).  It would have been obvious to one of ordinary skill to have included luggage bumpers in the combination to prevent the bag from tipping when it is in an upright position, as taught by Nordstrom (para. 0023).  The combination fails to disclose a bonnet.  However, Killion discloses a backpack that includes an attached bonnet (hood in Fig. 1).  It would have been obvious to one of ordinary skill to have included a bonnet in the combination because it would protect the user’s head against rain.  Wilson fails to disclose a three element holder.  However, Brownlee discloses a carrying pack including separable loops (see loop 22B formed by separable straps 23) for holding an elongated item.  It would have been obvious to one of ordinary skill to have used separable straps for the loop (22) in Wilson because doing so only involves a simple substitution of one known, equivalent strap loop element for another to obtain predictable results.  Further, using separable straps would allow for placing the lower part of the elongated item in the pocket (134 – Wilson) and then securing the top of the item as desired.  The combination discloses a three element holder (Wilson – 134; Brownlee (23 (one mating strap), 23 (other mating strap)) for holding an umbrella (the holder is capable of this use), two such elements being an attached strap (attached straps 23 – Brownlee).  The combination fails to disclose the straps being nylon webbing.  However, Eberle discloses using nylon webbing material for straps in a backpack (para. 0023).  It would have been obvious to one of ordinary skill to have used nylon webbing for the attached holder straps in the combination because the modification only requires choosing from a finite number of predictable materials to use in a strap.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the applicable Section 112 rejections are addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734